17 F.3d 1435NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jack Ray VIGUE, Plaintiff-Appellant,v.David K. SMITH;  Captain Speas;  A. Yates;  C.L. Eldridge;Lieutenant Wilson;  Sargeant Cox;  Sargeant Phillips;Corporal Harrison;  Corporal Martin;  Corporal Newton;Corporal Lewis;  A. Jackson;  Corporal Christian;  W. Clark;Corporal Perutelli;  Sargeant Stearrett, Defendants-Appellees.
No. 93-6661.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Decided March 2, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, Chief District Judge.  (CA-92-432-R)
Jack Ray Vigue, appellant pro se.
Karen Lynn Lebo, William Rundahl Coleman, Office of the Attorney General of Virginia, Richmond, VA, for appellees.
W.D.Va.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record, the district court's opinion disposing of the bulk of the claims, and the district court's opinion accepting the recommendation of the magistrate judge regarding the remaining claims discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Vigue v. Smith, No. CA-92-432-R (W.D. Va.  Jan. 20, 1993;  June 16, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED